DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/27/20 and 7/14/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 13 and 20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, obtain channel condition information indicating channel condition associated with the first frequency band and channel  adapt a guard band between the first and second adjacent frequency bands based on the adjacent channel leakage ratio information and the channel condition information.

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2018/0175949 (published 21 Jun. 2018) [hereinafter Rao et al.] teaches measuring an ACLR spectrum of a transmit signal of a user equipment (UE) of a wireless communication system. This is performed by determining a power of an UL transmit signal based on feedback of the signal and determining the ACLR spectrum of the transmit signal based on the feedback. However, Rao does not teach a network node requesting a user equipment to determine the ALCR and the transmission of the determined ACLR back to the network node. 
 	b. U.S. Pre-Grant Publ'n. No. 2019/0191482 (published 5 Jul. 2018) [hereinafter Zirwas] teaches  a wireless network/system configured to use guard bands, the guard band being an allocation of spectrum that is intended to be used to prevent interference between adjacent frequency bands to overcome adjacent channel interference by taking into account adjacent channel leakage ratio (ACLR). Zirwas does not teach obtain channel condition information indicating channel condition associated with the first frequency band and channel condition associated with the second frequency band; and adapt a guard band between the first and second adjacent frequency bands based on the adjacent channel leakage ratio information and the channel condition information.

Additionally, all of the further limitations in 2 – 12 and 14 - 19 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
August 19, 2021Primary Examiner, Art Unit 2471